DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 27, 2022.
Applicant’s election without traverse of Group I, Claims 1-19 in the reply filed on June 27, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the intersection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitaker et al. (US 8,348,181 B2).
With regard to claim 1, Whitaker discloses a showerhead (100) comprising: a housing defining a fluid inlet pathway; and an engine (101) rotatably mounted to the housing (Fig. 5A), the engine including a series of ports (1021, 1031) opening through an external sidewall of the engine (Fig. 6A), the series of ports associated with different flow pathways defined within the engine; wherein rotation of the engine relative to the housing selectively aligns the fluid inlet pathway with one of the series of ports (Fig. 5D-6H).
With regard to claim 2, the device of Whitaker discloses the invention as disclosed in the rejection above. Whitaker further discloses the series of ports (1021, 1031) are aligned in a horizontal plane and spaced around the external sidewall of the engine (Fig. 5D-6H).
With regard to claim 3, the device of Whitaker discloses the invention as disclosed in the rejection above. Whitaker further discloses the external sidewall of the engine extends between a front surface and a rear surface of the engine (Fig. 5A).
With regard to claim 4, the device of Whitaker discloses the invention as disclosed in the rejection above. Whitaker further discloses each port of the series of ports is associated with a different operation mode of the showerhead (Fig. 5D-6H).
With regard to claim 5, the device of Whitaker discloses the invention as disclosed in the rejection above. Whitaker further discloses each port of the series of ports is associated with a different flow pathway of the engine (Fig. 5D-6H).
With regard to claim 6, the device of Whitaker discloses the invention as disclosed in the rejection above. Whitaker further discloses an outlet nozzle (140) defining an outlet flow direction oriented substantially perpendicular to the fluid inlet pathway (134).
With regard to claim 7, the device of Whitaker discloses the invention as disclosed in the rejection above. Whitaker further discloses a selected port of the series of ports (1021, 1031) defines an inlet flow direction of the engine, and the inlet flow direction is substantially parallel to the fluid inlet pathway (Fig. 5D).
With regard to claim 8, the device of Whitaker discloses the invention as disclosed in the rejection above. Whitaker further discloses a seal (1030) positioned between the external sidewall of the engine and the housing to fluidically seal the fluid inlet pathway with a selected port of the series of ports.
With regard to claim 9, the device of Whitaker discloses the invention as disclosed in the rejection above. Whitaker further discloses the seal (1030) is movable in a radial direction relative to the external sidewall of the engine.
With regard to claim 11, the device of Whitaker discloses the invention as disclosed in the rejection above. Whitaker further discloses the seal (1030) defines an aperture therethrough for fluidically coupling the fluid inlet pathway and the selected port of the series of ports (Fig. 5D).
With regard to claim 12, the device of Whitaker discloses the invention as disclosed in the rejection above. Whitaker further discloses the housing defines a handle and a spray head (Fig. 1), and the seal (200) is received in a pocket defined at the intersection of the handle and the spray head (Fig. 2J).
With regard to claim 13, the device of Whitaker discloses the invention as disclosed in the rejection above. Whitaker further discloses the housing defines a handle, and the fluid inlet pathway is defined within and extends along the length of the handle (Fig. 1).
With regard to claim 19, the device of Whitaker discloses the invention as disclosed in the rejection above. Whitaker further discloses a snap ring (200) positioned between the housing and engine to rotatably mount the engine to the housing (Fig. 5D).

Allowable Subject Matter
Claims 10 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752